Citation Nr: 1140023	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee, claimed as a left knee disorder.

2.  Entitlement to service connection for disability characterized by loss of strength in the right wrist, claimed as a right wrist disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to April 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  A left knee disorder did not have its onset in active service, and is not otherwise related to active duty, and osteoarthritis of the left knee was not manifested to a compensable degree within one year of discharge from the Veteran's active service. 

2.  A disability characterized by loss of strength in the right wrist did not have its onset in active service, and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service nor may osteoarthritis of the left knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A disability characterized by loss of strength in the right wrist was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In July 2005 and February 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a June 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

As noted above, in January 2010, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination and obtaining records considered by the Social Security Administration (SSA) in conjunction with his award of disability benefits.  There has been substantial compliance with this remand as the SSA medical and other records were obtained and the Veteran was scheduled for a VA examination in March 2010.  A copy of the examiner's report is of record.

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted 

by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) . 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a knee or wrist pain, a stomachache, or a headache the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Left Knee Disorder

The Veteran's contends that service connection is warranted for his osteoarthritis of the left knee.  In written statements in support of his claim, he asserts that his knee disorder is related to football injuries incurred during active military service.  Thus, he maintains that service connection is warranted for osteoarthritis of the left knee, claimed as a left knee disorder.

In the instant case, the Board finds that the preponderance of the competent medical and other credible evidence of record is against a finding that the Veteran's osteoarthritis of the left knee was incurred in or otherwise the result of his active military service.

Service treatment records show that, when examined for induction into active service in June 1970, the Veteran's lower extremities were normal and he did not report having knee or joint problems.  He was found qualified for active service.  Clinical records are not referable to complaints or diagnosis of, or treatment for a football injury to the Veteran's left knee.  On a report of medical history, completed in April 1974 when he was examined prior to discharge, the Veteran checked yes to having a trick knee and swollen or painful joints, and the examiner noted a swollen left knee with no medical treatment sought, no complications, and no sequelae.  A left knee abnormality was not noted on examination at that time.

Post service, VA and non-VA medical records and examination reports, dated from 1991 to 2010, are of record and include a November 1994 private physical examination report wherein the Veteran did not complain of having left knee pain.  

June 2003 private medical records include the Veteran's report of a one month history of left knee pain and swelling.  Results of a June 2003 x-ray of the Veteran's left knee showed osteoarthritis with large knee joint effusion.  

Results of a private magnetic resonance image (MRI) of the Veteran's left knee performed in July 2006 revealed a grade 2 tear of the lateral meniscus with a complete tear of the medial meniscus and a tear of the anterior cruciate ligament (ACL).  

According to VA outpatient orthopedic clinic records, dated in November 2006, the Veteran complained of pain and instability in his left knee for years and recalled having a football injury in the 1970s with no other injury.  ACL laxity was noted.  

A January 2007 private MRI of the left knee showed moderately advanced tricompartmental degenerative joint disease with degenerative of the medial meniscus and tears of the lateral meniscus and a scarred, chronically torn ACL. 

In a January 2007 signed statement, C.T., the Veteran's service comrade, said that he observed swelling in the Veteran's left knee that caused him to walk with a slight limp.

In a September 2007 letter to another physician, W.P.B., M.D., an orthopedic surgeon, reported that the Veteran had fairly extensive osteoarthritis in the left knee and recently complained of similar symtoms in his right knee.  It was noted that the Veteran was morbidly obese and admitted to weighing 316 pounds.  

Records from the SSA indicate that, in April 2008, the Veteran was found totally disabled and unable to work due, in part, to degenerative joint disease of the left knee.  He was considered eligible for SSA disability benefits since October 2004.

In March 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's claims file and his computerized VA medical records.  It was noted that the Veteran's service treatment records were silent for a left knee injury but his separation physical examination indicated that he had a swollen left knee and reported a having a trick knee.  It was further noted that the separation physical officer determined no complications and no sequelae were associated with the Veteran's left knee.  The Veteran said that he injured his left knee from a football injury in 1970 and had left knee problems throughout service that never improved.  He stated that the knee pain progressively worsened over the years and that he currently had severe constant knee pain and instability.  The Veteran used a walker to ambulate and wore a knee brace most of the time but not on examination day.  He indicated that he left his job as a truck driver in 2002 or 2003 because he was unable to tolerate being on his feet due to knee pain.  

Objectively, it was noted that the Veteran was morbidly obese and had a gait pattern with an extremely slow cadence.  There was no gross deformity of the left knee.  There was exquisite tenderness to palpation at the medial and lateral joint line and at the patellofemoral joint and crepitus was noted with motion.  There was also moderate laxity of the ACL with Lachman's test.  

In the VA examiner's opinion, it was "less likely as not that the [V]eteran's left knee condition...[is] related to the in-service football injury".  The VA examiner explained that there was no documentation of a left knee injury in service.  He noted that the Veteran's separation physical examination report reflected that the Veteran had no complications and no sequelae from the left knee but had some swelling.  According to the VA examiner, "without documentation of the injury, subsequent treatment or evidence of a chronic ongoing left knee problem I find there is a lack of evidence to support the [V]eteran's claim that his left knee condition was incurred in or caused by service."

The Veteran has contended that service connection should be granted for osteoarthritis of the left knee, claimed as a left knee disorder.  Although the evidence shows that the Veteran currently has osteoarthritis of the left knee, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, while the Veteran was noted to have left knee swelling with no medical treatment sought, no complications, and no sequelae, when examined for separation in April 1974, the first post-service evidence of record of osteoarthritis of the left knee is from 2003, nearly 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

More significantly, in fact, in March 2010, a VA examiner, who reviewed the Veteran's service treatment records and post service medical records, opined that it was less likely than not that the Veteran's left knee condition was related to the in-service football injury in 1970.  The VA examiner explained that there was no documentation of a left knee injury in service and, while some knee swelling was noted when examined for separation, the examiner reported that the Veteran had no complications or sequelae from it.  According to the VA examiner, without documentation of the injury, subsequent treatment or evidence of a chronic ongoing left knee problem, it was not as likely as not that his left knee disorder was related to service.

There is no other medical opinion that contradicts the VA examiner's finding in the claims file.

Further, while the Veteran is competent to state that he had left knee problems in service, he is not competent to state that he had osteoarthritis pathology due to service.  Osteoarthritis of the knee is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose osteoarthritis.  To the extent that he is claiming continuity of left knee symptoms since an alleged in-service event, he is not a reliable historian in this respect.  In the November 1994 private physical examination report, the Veteran did not mention having left knee pain.  The extremities were essentially normal.  In the June 2003 private medical record, he reported having only a one month history of left knee pain, rather than a history of knee pain dating to 1974.  It seems likely that the Veteran would have complained of left knee pain over the years he received treatment or that left knee disability would be noticed on the 1994 examination if symptoms persisted.  It also seems likely the Veteran would have noted the long-standing problems with the left knee in 2003 if symptoms were continuous since active duty.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

The Board has reviewed the record on appeal, but finds that there is simply no indication that current osteoarthritis of the left knee is related to active duty.  As the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current osteoarthritis of the left knee.  See Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

B. Right Wrist Disorder

The Veteran also contends that he has a right wrist disorder characterized by loss of strength of the wrist joint that he attributes to football injuries in service.  Thus, he maintains that service connection is warranted for a right wrist disorder.

In the instant case, the Board finds that the preponderance of the competent medical and other credible evidence of record is against a finding that the Veteran's right wrist disorder, characterized by loss of wrist strength, was incurred in or otherwise the result of his active military service.

Service treatment records are not referable to complaints or diagnosis of, or treatment for a football injury to the right wrist.  However, the Veteran's clinical records show that, in October 1970 and February 1974, ganglion cysts were removed from his right wrist joint.  The October 1970 record indicates that his operation scar was painful.  Results of an x-ray of the Veteran's right hand performed in November 1970 revealed no abnormality.  In July 1971 and October 1973, it was noted that the Veteran had a ganglion cyst of the right wrist and records show that it was removed in February 1974.  When examined for separation in April 1974, the examiner noted that a cyst was removed from the Veteran's right wrist in 1974, and he had a good recovery, with no sequelae or complications.  When examined at that time, the Veteran's upper extremities were normal.

Post service, the November 1994 private physical examination report is not referable to a right wrist disorder or complaints of right wrist weakness.  

July 2006 private medical records include the Veteran's complaint of right wrist pain for the past ten years with loss of strength.  He denied numbness, tingling, and a history of trauma.  It was noted that he had localized osteoarthritis of multiple sites.

An October 2006 private medical report indicates that the Veteran underwent neurophysiologic evaluation.  He complained of right hand weakness with occasional weakness.  Objectively, there was slightly diminished right hand grip strength as opposed to the left hand and positive Tinel's sign.  Results of an electrophysiological study performed at the time were essentially normal with no evidence of focal medial or ulnar nerve entrapment or neuropathic dysfunction.  There was no denervation in distal arm muscles to suggest a radicular lesion.

A November 2006 VA outpatient record reflects the Veteran's report of a painful right wrist for which x-rays were ordered.  

The March 2010 VA examination report includes evaluation of the Veteran's right wrist.  As noted, the examiner reviewed the Veteran's claims file and computerized VA medical records.  The VA examiner commented that the Veteran was right-handed and was status post removal of a ganglion cyst from his right wrist in 1974.  The Veteran reported progressive right wrist weakness since that time.  He also complained of tingling on the dorsum of the right hand between the first and second digits.  The VA examiner noted that the October 2006 private evaluation (discussed above) revealed minimal loss of strength and a positive Tinel's test of the right wrist and that results of x-rays of the right wrist taken in November 2006 were normal.  The Veteran denied right wrist pain and only complained of decreased strength with grip and tingling.  He denied stiffness, instability, heat, redness, subluxation, dislocation or swelling and denied any current treatment.

Objectively, there was no right wrist deformity.  He had a 3 centimeter (cm.) well-healed incisional scar on the dorsum of the right wrist.  This area was non-tender.  There was no tenderness to palpation about the right wrist.  There was no erythema, increased temperature or swelling.  There was no evidence of instability.  Grip strength in the right hand was nearly normal (4/5) and normal on the left (5/5).  There was no focal weakness in the right hand or wrist and no atrophy.  There was diminished sensation to light touch on the dorsum of the right hand between the thumb and index finger.  There was a positive Tinel's test over the radial nerve at the wrist.  Tinel's tests at the carpal and ulnar nerve were negative.  Muscle stretch reflexes were 1+ in the bilateral upper extremities and Hoffman's sign was negative.  The diagnosis was radial neuropathy in the right upper extremity.

The VA examiner observed that the Veteran had a patch of tingling within the radial nerve distribution with a positive Tinel's test reproducing symtoms in that area.  The Veteran did not have focal weakness in the radial nerve distribution.  The weakness in the right hand at rest encompassed all of the major nerves.  In the VA examiner's opinion, it was "less likely as not" that the Veteran's right wrist condition was related to the 1974 removal of a ganglion cyst from the right wrist.  The VA examiner explained that the Veteran underwent removal of a ganglion cyst from his right wrist in 1974.  The area of surgery was not in close proximity to any major nerve.  The Veteran's weakness was not limited to the distribution of any one nerve as he had some generalized weakness.  He did have some symptoms of sensory loss in the distribution of the patch of the radial nerve and a positive Tinel's sign.  The radial neuropathy was not likely related to the ganglion cyst removal nor was the weakness.  

The Veteran has contended that service connection should be granted for a right wrist disorder characterized by loss of wrist strength.  Although the evidence shows that the Veteran currently has radial neuropathy of the right upper extremity, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, while the Veteran underwent removal of ganglion cysts from his right wrist in 1970 and 1974, when examined for separation in April 1974, he had a good recovery, with no sequelae or complications, and the first post-service evidence of complaint of right wrist numbness from 2006, more than 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356. 

More significantly, in fact, in March 2010, the VA examine, who reviewed the Veteran's service and post service medical records, opined that it was "less likely as not" that the Veteran's right wrist condition was related to the 1974 removal of a ganglion cyst from the right wrist.  The VA examiner explained that the Veteran underwent removal of a ganglion cyst from his right wrist in 1974.  The area of surgery was not in close proximity to any major nerve.  The Veteran's weakness was not limited to the distribution of any one nerve as he had some generalized weakness.  He did have some symptoms of sensory loss in the distribution of the patch of the radial nerve and a positive Tinel's sign.  The radial neuropathy was not likely related to the ganglion cyst removal nor was the weakness.  

There is no other medical opinion that contradicts the VA examiner's finding in the claims file.  

Further, while the Veteran is competent to state that he had right wrist problems in service, he is not competent to state that he had neurological impairment due to service.  Neuropathy of the wrist is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, neurophysiologic studies, and other diagnostic tools to diagnose nerve impairment.  To the extent that he is claiming continuity of right wrist symptoms since an alleged in-service event, he is not a reliable historian in this respect.  In fact, in the November 1994 private physical examination medical record, the Veteran did not report having right wrist pain and, in the July 2006 private record, he reported loss of right wrist strength for ten years, but not since 1974.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

The Board has reviewed the record on appeal, but finds that there is simply no indication that the appellant's reported participation in football or his ganglion cyst treatment caused his current radial neuropathy of the right upper extremity, as he claims.  As the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current radial neuropathy of the right upper extremity.  See Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d at 1336.

While the Veteran maintains that he has a left knee disorder, claimed as osteoarthritis, and a right wrist disorder characterized by loss of wrist strength, related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claims for service connection for osteoarthritis of the left knee (claimed as a left knee disorder) and a right wrist disorder characterized by loss of wrist strength, and his claims must be denied.

Finally, as mentioned above, the Board notes that an April 2008 administrative decision indicates that the SSA found the Veteran suffering, in part, from degenerative joint disease of the knee, and held him to be totally disabled since October 2004.  While the Board recognizes the disabling nature of the Veteran's left knee osteoarthritis disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed left knee disorder, claimed as osteoarthritis.


ORDER

Service connection for osteoarthritis, claimed as a left knee disorder, is denied.

Service connection for a right wrist disorder, characterized by loss of wrist strength, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


